Title: To George Washington from Major General Horatio Gates, 7 November 1778
From: Gates, Horatio
To: Washington, George


  
    Sir,
    Boston 7th November 1778.
  
  I had the Honor to receive Your Excellency’s Letter of the 1st Instant, with the intelligence from Lord Stirling inclosed; being then  
    
    
    
    at Springfield, I sent an Express to General Poor, immediately, with Copies thereof. I arrived here Yesterday Morning, and find General Heath has indulged the Convention Troops, to remain until Monday Morning in their present Quarters, as they hourly expect Money to enable them to pay the Officers Debts before their Departure: Your Excellency may be assured I shall not extend this Indulgence to a longer day, as neither the Season of the Year, nor our Magazines, will admit of it. Upon my way hither, I met General du portayil, and Colonel la Radiere; they have doubtless reported to Your Excellency, the State of the Fortifications, with the Additions, and Improvements, they recommend to be made thereunto; but to Erect new Works, or even compleat the Old, will require many more Troops than are at present posted here. I am every moment in hopes of hearing, that the Enemy have evacuated New York; in that Case, I conclude The Massachusetts’ Brigades will be Order’d to take their Winter Quarters, in the Barracks near this City, where they will be ready to answer every good purpose required of them. The Militia not being Ordered into Boston as Your Excellency expected, the Magazine of Flour has been somewhat Spared; but no possible means by Land, and Water, should be neglected, to replenish it’s almost exhausted State: There will be no risque of consequence, next Month, in sending Supplies by Sea, as the Enemy’s Cruizers will by that time, leave this Coast. I am Sir Your Excellency’s most Obedient Servant

  Horatio Gates

